CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 1/7/2022. 
Applicant’s IDS filed on 1/25/2022 has been considered. 
On 3/2/2022, Applicant filed a request for entry into AFCP 2.0, after final claim amendments, and remarks. 
The 3/2/2022 amendments are not entered. 
The claims filed on 12/14/2021 are the pending claims. 
Claims 1, 6-15, 19, and 21 are pending. Claims 2-5, 16-18, and 20 are canceled. Claims 9-15 are withdrawn from consideration. Claims 1, 6-8, 19, and 21 are rejected.

After Final Consideration Pilot Program
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
Amended claim 1 raise new issues requiring a novel search and further consideration because is change the caloric restriction diet from the range of about 50% to about 75% to a new range of about 25% to about 50%. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 

Applicant’s arguments concerning the days and ratio of days (remarks, p. 7-8) was previously presented and answered (See final mailed on 1/7/2022, p. 10-11). 
Applicant’s arguments concerning the range of caloric calories (remarks, p. 7-8) was previously presented and answered (See final mailed on 1/7/2022, p. 12). 
Applicant’s arguments concerning the range of 25-50% (remarks, p. 8, last para) are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims.
Applicant argues the prior art does not disclose carbohydrate restriction (remarks, p. 10). Examiner is not persuaded by this argument. Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Therefore, Longo ‘183 suggests the calorie reduction may be from carbohydrate. For more detailed explanation see final mailed on 1/7/2022, pages 5-6. 
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Walter A Moore/Primary Examiner, Art Unit 3619